DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose a lighting control system having, inter alia, “…the controller is configured to: control the dimming constant-current circuit to perform dimming on the lighting load based on a brightness control signal, in response to receiving the brightness control signal sent by the wireless control apparatus, and control the dimming constant-current circuit to restore a default state to stop the wireless control apparatus from limiting the dimming constant-current circuit, in response to the SCR dimming detection circuit determining that a first preset operation is performed on the SCR dimmer; and 2a current detection circuit configured to detect a current flowing through the lighting load, wherein: the controller is further configured to transmit wirelessly a value of the current detected by the current detection circuit to the wireless control apparatus; and the wireless control apparatus is further configured to display the received value of the current” (claim 1). The remaining claims 3-8 and 10 and allowed by virtue of their dependencies upon claim 1. Hence, the examiner has allowed claims 1, 3-8 and 10. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Recker et al., Pub. No. 2011/0133655; Knapp et al., Pub. No. 2011/0069960; Sadwick et al., Pub. No. 2019/0098725.
None of the above documents discloses the controller as recited.

                                                   Correspondence


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAISSA PHILOGENE whose telephone number is (571)272-1827. The examiner can normally be reached Monday-Friday 9:30am to 9:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on (571) 272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/HAISSA PHILOGENE/Primary Examiner, Art Unit 2844